 

Exhibit 10.85

 

CATALYST SEMICONDUCTOR, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of February 26, 2008, (the “Effective Date”) by and between Catalyst
Semiconductor, Inc. (the “Company”), and Gelu Voicu (“Executive”), and replaces
and supersedes in its entirety the employment agreement entered into between the
Company and Executive as of May 23, 2003 and amended and restated as of May 23,
2007 (collectively, the “Original Agreement”).

 

1.                                       Duties and Scope of Employment.

 

(a)                                  Positions and Duties.  As of the Effective
Date, Executive will continue to serve as Chief Executive Officer of the
Company.  Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Company’s Board of
Directors (the “Board”).

 

(b)                                 Board Membership.  During the Employment
Term (as defined below), Executive will continue to serve as a member of the
Board, subject to any required Board and/or shareholder approval.  In the event
of Executive’s termination of employment with the Company for any reason,
Executive agrees to resign his position on the Board within three (3) business
days of his termination of employment.

 

(c)                                  Obligations.  During the Employment Term,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time to the Company.  For the duration
of the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.

 

2.                                       At-Will Employment.  Executive’s
employment with the Company pursuant to this Agreement (the “Employment Term”)
will commence on the Effective Date and will continue, until otherwise
terminated as provided herein.  The parties agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without cause by giving Executive a written notice.  Executive
understands and agrees that neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for continuation, modification, amendment, or extension, by
implication or otherwise, of his employment with the Company.  However, as
described in this Agreement, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.

 

3.                                       Compensation.

 

(a)           Base Salary.  During the Employment Term, the Company will pay
Executive as compensation for his services a base salary at the annualized rate
of $375,000.00 (the “Base Salary”) or such other rate not below $375,000.00 as
the Compensation Committee of the Board (the

 

--------------------------------------------------------------------------------


 

“Committee”) may determine from time to time.  The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to applicable withholding taxes.

 

Once the Committee has increased such Base Salary, it thereafter will not be
reduced; provided, however, that if a Change of Control (as defined below) has
not occurred, such salary may be reduced by the Committee if such reduction is
in proportion to a salary reduction program approved by the Board which affects
a majority of the other executive officers of the Company generally.

 

(b)                                 Bonus.  For each fiscal year of the Company,
Executive will be eligible to receive an annual bonus in an amount targeted at
sixty-five percent (65%) of his Base Salary based upon the achievement of
performance criteria specified by the Committee (the “Target Bonus”).  In the
event that the Company and Executive far exceed the performance goals specified
by the Committee, the maximum annual bonus Executive can earn is two times the
Target Bonus (that is, 130% of his Base Salary).  The actual amount of the bonus
payable for any fiscal quarter will depend upon the extent to which the
applicable quarterly or annual performance criteria have been satisfied, as
determined by the Committee at the end of each fiscal quarter.  Any bonus that
actually is earned will be paid as soon as practicable (but no later than sixty
(60) days after the bonus is earned) after the end of the fiscal quarter for
which the bonus is earned, but only if Executive was employed with the Company
through the end of such fiscal quarter.  The bonus will be subject to all
applicable withholding taxes.

 

4.                                       Employee Benefits.  During the
Employment Term, Executive will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company.  The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.  During the Employment Term, the Company will provide
Executive with a $1,000,000 term life insurance policy.

 

5.                                       Expenses.  The Company will reimburse
Executive for reasonable travel, entertainment or other expenses incurred by
Executive in the furtherance of or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

6.                                       Severance.

 

(a)                                  Involuntary Termination.  If (i) the
Company involuntarily terminates Executive’s employment without “Cause” (as
defined herein), but excluding a termination based on Executive’s death or
“Disability” (as defined herein); or (ii) Executive voluntarily terminates his
employment with the Company due to a “Good Reason Termination” (as defined
herein); and (iii) Executive signs and does not revoke a standard release of
claims with the Company within the time period required by such release and in
no event later than two and one-half (2½) months following the end of the
calendar year in which the Executive’s termination of employment occurs, then,
subject to Section 9, Executive will be entitled to receive:

 

2

--------------------------------------------------------------------------------


 

(i)            the “Severance Payments” (as defined herein);

 

(ii)           accelerated vesting (including, the lapse of restrictions) of the
unvested shares of common stock subject to outstanding equity awards granted to
Executive by the Company that vest solely based on the passage of time and
continued service (the “Time-Based Awards”) in an amount equal to the greater of
(A) the number of shares that would have vested under such Time-Based Awards had
Executive remained employed an additional twelve (12) months from the
termination date or (B) fifty percent (50%) of the unvested shares of common
stock subject to the Time-Based Awards as of the date of Executive’s termination
of employment;

 

(iii)          the immediate vesting of fifty percent (50%) of the unvested
shares of common stock subject to outstanding equity awards granted to Executive
by the Company that vest based on the achievement of performance objectives (the
“Performance-Based Awards” and, together with the Time-Based Awards, the
“Awards”);

 

(iv)          all shares of common stock subject to outstanding stock options
granted to Executive by the Company (the “Options”) which are vested as of the
date of Executive’s termination of employment (including pursuant to this
Section 6(a)) will be exercisable for a period of one (1) year following the
date of such termination, provided, however, that in no event will this
provision operate to extend an Option beyond the term/expiration date of such
Option; and

 

(v)           reimbursement for the cost of continued health plan coverage
Executive timely elects pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and life insurance coverage for
Executive and his dependents for a period of twelve (12) months from the date of
such termination of employment.

 

(b)                                 Voluntary Termination; Termination for
Cause.  If Executive’s employment with the Company terminates voluntarily by
Executive (including death or disability) or for Cause by the Company, then
(i) all vesting of all options to purchase the common stock of the Company will
terminate immediately and all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (ii) Executive will not receive any severance benefits or the
continuation of any other benefits.

 

(c)                                  Change of Control.

 

(i)            If within twelve (12) months following a “Change of Control” (as
defined below) (A) the Company or the Successor terminates Executive’s
employment with the Company or any Successor for other than (x) Cause, (y) death
or (z) Disability, or (B) Executive terminates his employment with the Company
or a Successor due to a Good Reason Termination, and (C) Executive signs and
does not revoke a standard release of claims with the Company within the time
period required by such release and in no event later than two and one-half (2½)
months following the end of the calendar year in which the Executive’s
termination of employment occurs, then, in lieu of the benefits pursuant to
Section 6(a) and subject to Section 9, Executive will be entitled to receive:

 

(1)                                  the Severance Payments;

 

(2)                                  accelerated vesting (including, the lapse
of restrictions) of the unvested shares of common stock subject to Executive’s
Time-Based Awards in an amount equal to the greater of (A) the number of shares
that would have vested under such Time-Based Awards had

 

3

--------------------------------------------------------------------------------


 

Executive remained employed an additional twelve (12) months from the
termination date or (B) fifty percent (50%) of the unvested shares of common
stock subject to the Time-Based Awards as of the date of Executive’s termination
of employment;

 

(3)                                  the immediate vesting of fifty percent
(50%) of the unvested shares of common stock subject to Performance-Based
Awards;

 

(4)                                  all shares of common stock subject to
Executive’s Options which are vested as of the date of Executive’s termination
of employment (including pursuant to this Section 6(a)) will be exercisable for
a period of one (1) year following the date of such termination, provided,
however, that in no event will this provision operate to extend an Option beyond
the term/expiration date of such Option; and

 

(5)                                  reimbursement for the cost of continued
health plan coverage Executive timely elects pursuant to COBRA and life
insurance coverage for Executive and his dependents for a period of fifteen (15)
months from the date of such termination of employment.

 

(ii)           If in connection with a Change of Control Executive is not made
the Chief Executive Officer of the Successor or does not remain employed as the
Chief Executive Officer of the Company where the Company is the surviving
corporation in a Change of Control, then, any unvested shares of common stock
subject to the Options will fully accelerate and become exercisable immediately
upon such Change of Control (or, if later, upon the date it is determined that
Executive will not become or remain the Chief Executive Officer).  In addition,
all shares of common stock subject to the Options will be exercisable for that
period of time following the closing date of the Change of Control which is
equal to the longest period of time for which any shares of common stock subject
to stock options granted to any non-employee director of the Company are
exercisable following such Change of Control (as determined at the closing date
of such Change of Control) or twelve (12) months, whichever is greater;
provided, however, that in no event will this provision operate to extend an
Option beyond the term/expiration date of such Option.

 

(d)                                 Timing of Severance Payments.

 

(i)                                     Unless otherwise required to be delayed
pursuant to Section 6(d)(ii) below, the Severance Payments shall be paid in
equal installments over a period of twelve (12) months from the date of
Executive’s termination of employment (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company) in accordance with the Company’s normal payroll policies.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination other than due to Employee’s
death (provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), then only that portion
of the Severance Payments, life insurance reimbursements and any other benefits
payable under this Agreement which may be considered deferred compensation under
Section 409A, if any, and any other severance payments or separation benefits,
in each case which may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be

 

4

--------------------------------------------------------------------------------


 

made within the first six (6) months following Employee’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit.  Any portion of the Deferred Compensation Separation Benefits in excess
of the Section 409A Limit otherwise due to Employee on or within the six
(6) month period following Employee’s termination will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Employee’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Employee dies following his termination but prior to the six month anniversary
of his date of termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.  It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply

 

7.                                       Definitions

 

(a)                                  Cause.  For purposes of this Agreement,
“Cause” is defined as (I) Executive engaging in knowing and intentional illegal
conduct that is injurious to the Company; (ii) Executive’s conviction of, or
plea of novo contender to, a felony; (iii) Executive’s gross misconduct; or (iv)
Executive’s continued substantial violations of his employment duties after
Executive has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties. 

 

(b)                                 Change of Control.  For purposes of this
Agreement, “Change of Control” of the Company is defined as: (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (ii) a change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. 
“Incumbent Directors” will mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the shareholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the

 

5

--------------------------------------------------------------------------------


 

Company; or (iv) the date of the consummation of  the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

(c)                                  Disability.  For purposes of this
Agreement, “Disability” means the inability of Executive, due to a physical or
mental impairment, to perform the essential functions of Executive’s position,
with or without reasonable accommodation, for a period of ninety (90) days. 
Whether Executive is disabled will be determined by the Company based on
evidence provided by one or more physicians selected by the Company.

 

(d)                                 Good Reason Termination.  For purposes of
this Agreement, “Good Reason Termination” means Executive’s termination of
employment within ninety (90) days following the end of the Cure Period (as
defined below) as a result of the occurrence of any of the following without the
Executive’s consent: (i) a material diminution in Executive’s Base Salary,
except for reductions that are in proportion to any salary reduction program
approved by the Board that affects a majority of the senior executives of the
Company; (ii) a material diminution in Executive’s authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Executive is required to report,
including a requirements that Executive report to a corporate officer or
employee instead of reporting directly to the Board; (iv) a material diminution
in the budget over which Executive retains authority; (v) a material change in
the geographic location at which Executive must perform his services of not less
than fifty (50) miles from the Company’s primary place of business immediately
prior to such relocation; or (vi) any other action or inaction that constitutes
a material breach by the Company of this Agreement; provided, however, that
Executive must provide written notice to the Board of the condition that could
constitute a “Good Reason” event within ninety (90) days of the initial
existence of such condition and such condition must not have been remedied by
the Company within thirty (30) days (the “Cure Period”) of such written notice.

 

(e)                                  Section 409A.   For the purposes of this
Agreement, “Section 409A” means Section 409A of the Code and any final
regulations and guidance promulgated thereunder, as they each may be amended
from time to time.

 

(f)                                    Section 409A Limit.  For the purposes of
this Agreement, “Section 409A Limit” means the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

 

(g)                                 Severance Payments.  For purposes of this
Agreement, “Severance Payments” shall mean payments in cash, and less all
applicable withholding taxes, equal to the sum of (i) twelve (12) months of the
Executive’s Base Salary, as then in effect, for any terminations pursuant to
Section 6(a), or fifteen (15) months of the Executive’s Base Salary, as then in
effect, for any terminations pursuant to Section 6(c), and (ii) the Target Bonus
for the fiscal year in which such termination of employment occurs, pro-rated to
the date of termination (less applicable withholding taxes).  The pro rata
portion of the Target Bonus will be calculated by multiplying the applicable

 

6

--------------------------------------------------------------------------------


 

year’s Target Bonus by a fraction with a numerator equal to the number of days
inclusive between the start of the current calendar year and the date of
termination and a denominator equal to 365.

 

(h)                                 Successor.  For purposes of this Agreement,
“Successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

 

8.                                       Confidential Information.  Executive
covenants that he has executed the Company’s standard Confidential Information
and Invention Assignment Agreement (the “Confidential Information Agreement”)
and such agreement is and will remain in full force and effect upon continuing
employment with the Company as its Chief Executive Officer.  Executive further
agrees to sign any future amendments to the Confidential Information Agreement
provided that such amendment is also signed by a majority of the officers of the
Company.

 

9.                                       Conditional Nature of Severance
Payments.

 

(a)                                  Noncompete.  Executive acknowledges that
the nature of the Company’s business is such that if Executive were to become
employed by, or substantially involved in, the business of a competitor of the
Company during the twelve (12) months following the termination of Executive’s
employment with the Company, it would be very difficult for Executive not to
rely on or use the Company’s trade secrets and confidential information.  Thus,
to avoid the inevitable disclosure of the Company’s trade secrets and
confidential information, and as a condition of the Company’s obligation to pay
Executive any amounts or benefits under this Section 9, Executive agrees and
acknowledges that Executive’s right to receive the severance payments set forth
in Section 6 (to the extent Executive is otherwise entitled to such payments)
will be conditioned upon Executive not directly or indirectly engaging in
(whether as an employee, consultant, agent, proprietor, principal, partner,
shareholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business that competes with Company
or is a customer of the Company.  Upon any breach of this section, all severance
payments pursuant to this Agreement will immediately cease.

 

(b)                                 Non-Solicitation.  Until the date
twelve (12) months after the termination of Executive’s employment with the
Company for any reason, Executive agrees and acknowledges that Executive’s right
to receive the severance payments set forth in Section 6 (to the extent
Executive is otherwise entitled to such payments) will be conditioned upon
Executive not either directly or indirectly soliciting, inducing, attempting to
hire, recruiting, encouraging, taking away, hiring any employee of the Company
or causing an employee to leave his or her employment either for Executive or
for any other entity or person.

 

(c)                                  Consequences of Breach of Section 9(a) or
9(b).  Executive agrees and acknowledges that upon any breach by Executive of
either Section 9(a) or (b), the Company will have the right (i) to terminate all
severance benefits set forth in this Agreement; (ii) to seek reimbursement from
Executive for all severance payments previously made to Executive pursuant to
this Agreement; (iii) to reclaim ownership of any shares of Common Stock owned
by Executive for

 

7

--------------------------------------------------------------------------------


 

which vesting was accelerated pursuant to this Agreement; and (iv) to
immediately cancel all outstanding Options held by Executive.

 

(d)                                 Understanding of Covenants.  Executive
represents that he (i) is familiar with the foregoing covenants not to compete
and not to solicit, and (ii) is fully aware of his obligations hereunder,
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of these covenants.

 

10.                                 Excise Tax.  In the event that the benefits
provided for in this Agreement constitute “parachute payments” within the
meaning of Section 280G of the Code of 1986, as amended (the “Code”) and will be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive’s severance benefits payable under the terms of this
Agreement will be either (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such severance benefits being
subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.  Unless
Executive and the Company agree otherwise in writing, the determination of
Executive’s Excise Tax liability, if any, and the amount, if any, required to be
paid under this Section 10 will be made in writing by BDO Seidman or by a
national “Big Four” accounting firm (the “Accountants”).  For purposes of making
the calculations required by this Section 10, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  Executive and the Company agree to furnish
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 10.  The Company will bear all
costs the Accountants may incur in connection with any calculations contemplated
by this Section 10.

 

11.                                 Assignment.  This Agreement will be binding
upon and inure to the benefit of (a) the heirs, executors and legal
representatives of Executive upon Executive’s death and (b) any Successor of the
Company.  Any Successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

12.                                 Notices.  All notices, requests, demands and
other communications called for hereunder will be in writing and will be deemed
given (a) on the date of delivery if delivered personally; (b) one (1) day after
being sent by a well established commercial overnight service; or
(c) four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

 

8

--------------------------------------------------------------------------------


 

If to the Company:

 

Catalyst Semiconductor, Inc.

2975 Stender Way

Santa Clara, CA  95959-3214

Attn:  Chairman of the Board of Directors

 

If to Executive:

 

at the last residential address known by the Company.

 

13.                                 Severability.  In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement will continue in full force
and effect without said provision.

 

14.                                 Arbitration.

 

(a)                                  General.  In consideration of Executive’s
service to the Company, its promise to arbitrate all employment related disputes
and Executive’s receipt of the compensation, pay raises and other benefits paid
to Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s service to the Company under this Agreement or
otherwise or the termination of Executive’s service with the Company, including
any breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1283.05 (the “Rules”) and pursuant to
California law. Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

 

(b)                                 Procedure.  Executive agrees that any
arbitration will be administered by Judicial Arbitration & Mediation
Services, Inc. (“JAMS”) and that a neutral arbitrator will be selected in a
manner consistent with its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The arbitration proceedings will allow for discovery according to the
rules set forth in the JAMS Rules or California Code of Civil Procedure. 
Executive agrees that the arbitrator will have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing.  Executive agrees that the arbitrator will issue a written
decision on the merits.  Executive also agrees that the arbitrator will have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law.  Executive and the Company agree that the Company will pay
for any administrative or hearing fees charged by the arbitrator or JAMS except

 

9

--------------------------------------------------------------------------------

 

                                    



 


THAT EXECUTIVE WILL PAY ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT
EXECUTIVE INITIATES, BUT ONLY SO MUCH OF THE FILING FEES AS EXECUTIVE WOULD HAVE
INSTEAD PAID HAD EXECUTIVE FILED A COMPLAINT IN A COURT OF LAW.  EXECUTIVE
AGREES THAT THE ARBITRATOR WILL ADMINISTER AND CONDUCT ANY ARBITRATION IN A
MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH THE RULES, THE RULES WILL TAKE PRECEDENCE.  THE COMPANY AND
EXECUTIVE AGREE THAT THE ARBITRATION PROCEEDINGS WILL TAKE PLACE IN SAN
FRANCISCO OR SAN JOSE, CALIFORNIA.


 


(C)           REMEDY.  EXCEPT AS PROVIDED BY THE RULES, ARBITRATION WILL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE AND THE
COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES, NEITHER EXECUTIVE
NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT
ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE
AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE
ARBITRATOR WILL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE
REQUIRED BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


(D)           AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, EXECUTIVE AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT OR THE CONFIDENTIALITY AGREEMENT
OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION,
NONSOLICITATION OR LABOR CODE §2870.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY WILL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS FEES.


 


(E)           ADMINISTRATIVE RELIEF.  EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL,
STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT
AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE EXECUTIVE FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


 


(F)            VOLUNTARY NATURE OF AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND THAT EXECUTIVE
HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS,
CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  FINALLY,
EXECUTIVE AGREES THAT EXECUTIVE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.


 


15.           INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE COMPANY’S STOCK
OPTION PLAN, ANY STOCK OPTION AGREEMENTS AND THE CONFIDENTIAL INFORMATION
AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS WHETHER WRITTEN OR ORAL, INCLUDING, BUT NOT LIMITED TO, THE ORIGINAL
AGREEMENT.  NO WAIVER, ALTERATION, OR MODIFICATION OF ANY OF THE PROVISIONS OF
THIS AGREEMENT WILL BE BINDING UNLESS IN WRITING AND SIGNED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES HERETO.


 


16.           TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.

 

10

--------------------------------------------------------------------------------


 


17.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).


 


18.           ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE
ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

COMPANY:

 

 

 

 

 

 

 

CATALYST SEMICONDUCTOR, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

Henry C. Montgomery

 

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Gelu Voicu

 

 

 

 

12

--------------------------------------------------------------------------------

 